PER CURIAM.
Although the facts set' forth in the defendant’s untraversed sworn motion to dismiss plainly established that she did not conspire to unlawfully traffic in cocaine (as charged in Count II of the information), they did not establish that she was not guilty of the crime of trafficking in cocaine (as charged in Count I of the information). See Saylor v. State, 491 So.2d 340 (Fla. 3d DCA 1986). Accordingly, the dismissal of Count I is reversed; the dismissal of Count II is affirmed.
Affirmed in part; reversed in part and remanded.